DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 38-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,115,020 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming substantially the same subject matter.
17/383,545
11,115,020
38. (New) A signal transmission device comprising: a signal transmission chip; and a first lead frame supporting the signal transmission chip, wherein the signal transmission chip comprises: 
a first inductor spiral ring formed on a surface of the signal transmission chip; 
a second inductor spiral ring formed inside the signal transmission chip; a first bonding pad electrically coupled between the first inductor spiral ring and the second inductor spiral ring; a guard ring provided to roundly cover the first inductor spiral ring and the second inductor spiral ring in a plan view; and a plurality of bonding pads provided outside of the guard ring; wherein a direction of rotation between the first inductor spiral ring and the second inductor spiral ring are different from each other so that the first and second inductor spiral rings are disposed substantially symmetrically about the first bonding pad, and no bonding pad is provided at a first side of the signal transmission chip, wherein the signal transmission device further comprises a semiconductor chip and a second lead frame supporting the semiconductor chip, wherein the signal transmission chip and the semiconductor chip are placed to face each other.
1. A signal transmission device comprising: a signal transmission chip; and a first lead frame supporting the signal transmission chip, wherein the signal transmission chip comprises: 
a first inductor spiral ring; a second inductor spiral ring; a first bonding pad electrically coupled between the first inductor spiral ring and the second inductor spiral ring; a guard ring provided to roundly cover the first inductor spiral ring and the second inductor spiral ring in a plan view; and a plurality of bonding pads provided outside of the guard ring; wherein a direction of rotation between the first inductor spiral ring and the second inductor spiral ring are different from each other so that the first and second inductor spiral rings are disposed substantially symmetrically about the first bonding pad, and no bonding pad is provided at a first side of the signal transmission chip, wherein the signal transmission device further comprises a semiconductor chip and a second lead frame supporting the semiconductor chip, wherein the signal transmission chip and the semiconductor chip are placed to face each other.


	Regarding claim 38, the only difference between the two claims above is the variation in words and claim 38 recites first inductor spiral ring formed on a surface of the signal transmission chip; a second inductor spiral ring formed inside the signal transmission chip, whereas claim 1 recites first inductor spiral ring and second inductor spiral ring.
	It is clearly that the inductors of claim 38 are the same inductors of claim 1 of the patent because “a guard ring provided to roundly cover the first and second inductor ring” as it is recited in claim 1 of the patent formed on surface and inside the signal transmission chip.
	Claim 38 recites substantially the same subject matter of claim 1 of the patent.
	Regarding claims 39 through claims 49, the claims  are respectively identical to claims 2 through 12 of the patent.
	In particular:
39. (New) The signal transmission device according to claim 38, wherein a second bonding pad is provided at a center of the first inductor spiral ring, and a third bonding pad is provided at a center of the second inductor spiral ring.  
2. The signal transmission device according to claim 1, wherein a second bonding pad is provided at a center of the first inductor spiral ring, and a third bonding pad is provided at a center of the second inductor spiral ring.


40. (New) The signal transmission device according to claim 39, further comprising a third inductor spiral ring, a fourth inductor spiral ring, and a fourth bonding pad electrically coupled between the third and fourth inductor spiral rings, wherein a direction of rotation between the third and fourth inductor spiral rings are different from each other so that the third and fourth inductor spiral rings are disposed substantially symmetrically about the fourth bonding pad.  
3. The signal transmission device according to claim 2, further comprising a third inductor spiral ring, a fourth inductor spiral ring, and a fourth bonding pad electrically coupled between the third and fourth inductor spiral rings, wherein a direction of rotation between the third and fourth inductor spiral rings are different from each other so that both of the third and fourth inductor spiral rings are disposed substantially symmetrically about the fourth bonding pad.


41. (New) The signal transmission device according to claim 40, wherein a signal transmission direction is same between the first inductor spiral ring and the second inductor spiral ring.  
4. The signal transmission device according to claim 3, wherein a signal transmission direction is same between the first inductor spiral ring and the second inductor spiral ring.


42. (New) The signal transmission device according to claim 41, wherein a signal transmission direction is same between the third inductor spiral ring and the fourth inductor spiral ring.  
5. The signal transmission device according to claim 4, wherein a signal transmission direction is same between the third inductor spiral ring and the fourth inductor spiral ring.


43. (New) The signal transmission device according to claim 42, wherein a signal transmission direction is different from each other between the first inductor spiral ring and the third inductor spiral ring.  
6. The signal transmission device according to claim 5, wherein a signal transmission direction is different from each other between the first inductor spiral ring and the third inductor spiral ring.


44. (New) The signal transmission device according to claim 43, wherein a layer of material directly under the first bonding pad is composed of a same material as the first inductor spiral ring and is disposed in a same plane as the first inductor spiral ring.  
7. The signal transmission device according to claim 6, wherein a layer of material directly under the first bonding pad is composed of a same material as the first inductor spiral ring and is disposed in a same plane as the first inductor spiral ring.


45. (New) The signal transmission device according to claim 44, wherein the guard ring roundly covers the first inductor spiral ring and the second inductor spiral ring in a plan view continuously without any disconnection.  


8. The signal transmission device according to claim 7, wherein the guard ring roundly covers the first inductor spiral ring and the second inductor spiral ring in a plan view continuously without any disconnection.



46. (New) The signal transmission device according to claim 45, wherein the plurality of bonding pads are placed as a straight line along a second side of the signal transmission chip.  
9. The signal transmission device according to claim 8, wherein the plurality of bonding pads are placed as a straight line along a second side of the signal transmission chip.


47. (New) The signal transmission device according to claim 46, wherein the guard ring is connected to a ground potential.  
10. The signal transmission device according to claim 9, wherein the guard ring is connected to a ground potential.


48. (New) A signal transmission device according to claim 38, further comprising a molding resin covering the signal transmission chip, the semiconductor chip, the first lead frame, and the second lead frame.  
11. A signal transmission device according to claim 1, further comprising a molding resin covering the signal transmission chip, the semiconductor chip, the first lead frame, and the second lead frame.


49. (New) The signal transmission device according to claim 48, wherein lead terminal are protruded from a first side of the signal transmission device and a second side of the signal transmission device, and no lead terminal is protruding from a third side of the signal transmission device and a fourth side of the signal transmission device.
12. The signal transmission device according to claim 11, wherein lead terminal are protruded from a first side of the signal transmission device and a second side of the signal transmission device, and no lead terminal is protruding from a third side of the signal transmission device and a fourth side of the signal transmission device.


	Claims 38-49 are not and cannot patentable distinct from each other because the claims recite the same subject matter.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        
September 27, 2022